Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 US 11237684 in view of in view of Nagata (US 20100220076). Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim 1 of this Application
US 11237684
2. A touch detection device comprising: a substrate with a first electrode extending in a first direction and having a first region and a second region facing the first region in the first direction, the first region being separated from the second region; 

an insulating layer located on a first part of the first region, 
a first part of the second region; and a first intersection portion electrically connecting the first region to the second region and covering a top surface of the insulating layer, 


a second part of the first region, and a second part of the second region, the second part of the first region and the second part of the second region not overlapping the insulating layer, 

wherein the insulating layer does not have a hole that exposes the first electrode, the insulating layer has an overlapping area located on one of the first region and the second region and overlapping the first intersection portion. 






1. A touch detection device comprising: a substrate with a first electrode running in a first direction and having a first region and a second region facing the first region in the first direction, 
the first region being separated from the second region with a gap; 
an insulating layer located on a first part of the first region, 

a first part of the second region, and a part of the gap continuously; and 
a first intersection portion electrically connecting the first region to the second region and continuously covering a top surface of the insulating layer, 
a side surface of the insulating layer, a second part of the first region, and a second part of the second region, the second part of the first region and the second part of the second region not overlapping the insulating layer, 

wherein the insulating layer does not have a hole that exposes the first electrode, 
the insulating layer has an overlapping area located on one of the first region and the second region and overlapping the first intersection portion, and 

a profile of the overlapping area of the insulating layer has a nonlinear shape in a plan view.





US 11237684 is silent on wherein the insulating layer does not have a hole that exposes the first electrode.
However, Nagata teach wherein the insulating layer (fig. 2A, item 30) does not have a hole that exposes the first electrode (fig. 2A, item 51). 
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine US 11237684 in light of Nagata so that it may include on wherein the insulating layer does not have a hole that exposes the first electrode.
The motivation is to provide an insulation layer that improves image quality of the display.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US 20090085885) in view of Nagata (US 20100220076).


Claim(s) 2-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wu (US 20090085885).

Regarding claim 2 Wu disclosed a touches detection device (fig. 2A) comprising: 
a substrate (fig. 2A, substrate 210) with a first electrode extending in a first direction and having a first region (fig. 2A, a first sensing serial 220 [0046] e first sensing serial 220 is located on a first plane S1 on the substrate 210) and 
a second region facing the first region in the first direction ([0046] second sensing serial 230 is located on a second plane S2 on the substrate 210), the first region being separated from the second region with a gap (fig. 2A-2B, S1 and S2 are two different planes), 
an insulating layer (fig.3, item 260+270) located on a first part of the first region, a first part of the second region, and a part of the gap continuously ([0051] Next, as shown in FIG. 3B, the first dielectric layer 260 is formed on the substrate 210 to cover the first sensing pads 222, the first bridging lines 224, and the second dummy sensing pads 252); and 
a first intersection portion (fig. 8B, item 634) electrically connecting the first region to the second region and covering a top surface of the insulating layer (fig.8B, item 640),
 a second part of the first region (fig. 8B), and a second part of the second region (fig. 8B), the second part of the first region and the second part of the second region not overlapping the insulating layer (Fig. 8B-8C, item 634 is bridging over item 640), 


the insulating layer has an overlapping area located on one of the first region and the second region and overlapping the first intersection portion (fig. 5, item 524).

But silent on wherein the insulating layer does not have a hole that exposes the first electrode.
However, Nagata teach wherein the insulating layer (fig. 2A, item 30) does not have a hole that exposes the first electrode (fig. 2A, item 51). 
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Wu in light of Nagata so that it may include on wherein the insulating layer does not have a hole that exposes the first electrode.
The motivation is to provide an insulation layer that improves image quality of the display.

 


Regarding claim 3 Wu disclosed a teaches wherein a profile of the overlapping area of the insulating layer has a nonlinear shape (fig. 5, item 524) in a plan view.

Allowable Subject Matter
Claim16-21 allowed. The closest prior art is US 20100220076. However, none of the prior art of record teaches “the insulating layer has a first width in the gap and a second width on one of the first region and the second region, the first and second widths being in a second direction intersecting the first direction, the first width is wider than a width of the first intersection portion in the gap, and the second width is narrower than a width of the first intersection portion on the one of the first region and the second region.”

Claims 4-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Makino et al. US 20170090625.
  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625